UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING (Check One): ¨Form 10-K¨ Form 20-F¨ Form 11-Kx Form 10-Q¨ Form N-SAR For Period Ended:September 30, 2011 ¨ Transition Report on Form 10-K ¨ Transition Report on Form 20-F ¨ Transition Report on Form 11-K ¨ Transition Report on Form 10-Q ¨ Transition Report on Form N-SAR For the Transition Period Ended: Read Instruction (on back page) Before Preparing Form. Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I REGISTRANT INFORMATION Frontier Beverage Company, Inc. Full Name of Registrant Former Name if Applicable 1837 Harbor Avenue, PO Box 13098 Address of Principal Executive Office (Street and Number) Memphis, Tennessee38113 City, State and Zip Code PART II RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate) x (a) The reason described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, 11-K or Form N-SAR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q or subject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant’s statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III NARRATIVE State below in reasonable detail why Forms 10-K, 20-F, 11-K, 10-Q, N-SAR, N-CSR or the transition report portion thereof, could not be filed within the prescribed time period. Frontier Beverage Company, Inc. (the “Company”) requires additional time to complete the preparation of the XBRL exhibits accompanying the subject report and expects to file the report within the extension period allowed by this form. PART IV OTHER INFORMATION Name and telephone number of person to contact in regard to this notification Jeffrey M. McPhaul 625-3600 (Name) (Area Code) (Telephone Number) (2) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed? If the answer is no, identify report(s). Yesx No ¨ (3) Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? Yes xNo¨ If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. In the three month periods ended September 30, 2011 and 2010, the Company’s revenue totaled $47,531 and $204,601, respectively, for which its respective cost of revenues totaled $25,097 and $94,279.In the nine month periods ended September 30, 2011 and 2010, the Company’s revenue totaled $250,683 and $293,781, respectively, for which its respective cost of revenues totaled $207,746 and $142,166. In the three month periods ended September 30, 2011 and 2010, the Company had operating expenses totaling $241,968 compared to $592,454, respectively, a decrease of approximately $350,000.In the nine month periods ended September 30, 2011 and 2010, the Company had operating expenses totaling $482,274 compared to $1,050,165, respectively, a decrease of approximately $568,000. Frontier Beverage Company, Inc. (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date:November 15, 2011By/s/ Terry Harris, President and Treasurer INSTRUCTION: The form may be signed by an executive officer of the registrant or by any other duly authorized representative. The name and title of the person signing the form shall be typed or printed beneath the signature. If the statement is signed on behalf of the registrant by an authorized representative (other than an executive officer), evidence of the representative’s authority to sign on behalf of the registrant shall be filed with the form. ATTENTION Intentional misstatements or omissions of fact constitute Federal Criminal Violations (See 18 U.S.C. 1001).
